Citation Nr: 1826140	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for a traumatic brain injury (TBI) secondary to diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Neil Kuchinsky, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's attorney


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989 and from November 1998 to September 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran's representative provided argument at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  Due to his TBI, the Veteran was unable to attend or otherwise present testimony at the hearing. In     light of the unique circumstances of this case, the VLJ permitted the representative to provide such argument.  A transcript of that proceeding is of record.  

This case was previously before the Board in July 2015. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  An October 17, 2017 VA treatment record indicates that the Veteran had follow up appointments scheduled on November 28, 2017 and January 17, 2018.  VA treatment records subsequent to October 19, 2017 have not been associated with the claims.  Additionally, VA treatment records from August 17, 2016, March 3, 2016, January 7, 2016, March 2, 2015, September 29, 2014, May 16, 2013, April 23, 2013, April 17, 2013, February 15, 2013, January 25, 2013, January 4, 2013, January 2, 2013, November 21, 2012, October 17, 2012, July 17, 2012, June 16, 2012, November 10, 2011, September 17, 2010, August 23, 2010, July 23, 2010, July 21, 2010, July 20, 2010, July 19, 2010, July 14, 2010, July 13, 2010, July 12, 2010, July 11, 2010, July 7, 2010, July 4, 2010, July 2, 2010, July 1, 2010, June 30, 2010, June 25, 2010, June 22, 2010, June 19, 2010, June 10, 2010, June 8, 2010, June 7, 2010, June 2, 2010, June 1, 2010, May 28, 2010, May 25, 2010, and May 24, 2010 indicate that VA fee-basis, observation notes, and non-VA treatment records were scanned into VistA Imaging.  The referenced VistA Imaging records have not been associated with the claims file.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.  

The Veteran was provided a VA diabetes mellitus examination in March 2017.  While the examiner opined that the Veteran's diabetes management did not require regulation of activities, the examiner did not acknowledge or address the February 2010 statement from a private physician indicating that the Veteran had recurrent hypoglycemic episodes that were precipitated by heavy work or heavy lifting.  As the July 2015 remand directed consideration of such evidence, an addendum opinion is required.  

To date, a VA opinion addressing the relationship, if any, between the Veteran's service-connected diabetes and TBI has not been obtained. The Veteran's representative asserts that the Veteran's service-connected diabetes was the cause of the April 2010 motor vehicle accident and ensuing TBI.  Private treatment records indicate that the Veteran had poorly controlled diabetes in the months preceding the accident, that he reported having other motor vehicle accidents related to his diabetes, and that his initial glucose reading on April 15, 2010 following the accident was 343.  Accordingly, a VA opinion is warranted.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from October 19, 2017 to present, as well as the records referenced in the August 17, 2016, March 3, 2016, January 7, 2016, March 2, 2015, September 29, 2014, May 16, 2013, April 23, 2013, April 17, 2013, February 15, 2013, January 25, 2013, January 4, 2013, January 2, 2013, November 21, 2012, October 17, 2012, July 17, 2012, June 16, 2012, November 10, 2011, September 17, 2010, August 23, 2010, July 23, 2010, July 21, 2010, July 20, 2010, July 19, 2010, July 14, 2010, July 13, 2010, July 12, 2010, July 11, 2010, July 7, 2010, July 4, 2010, July 2, 2010, July 1, 2010, June 30, 2010, June 25, 2010, June 22, 2010, June 19, 2010, June 10, 2010, June 8, 2010, June 7, 2010, June 2, 2010, June 1, 2010, May 28, 2010, May 25, 2010, and May 24, 2010 VA treatment records, and associate them with the claims file.  If any of the requested records are not available, the claims file should be annotated to reflect such and the Veteran and his fiduciary notified of such. 

2.  Ask the Veteran to provide the names and addresses     of all medical care providers who have treated him for      his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran and his fiduciary should be notified of such.

3.  Return the claims file to the March 2017 VA examiner or an appropriate substitute to obtain addendum opinion regarding whether the Veteran's diabetes management requires regulation of activities.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the clinician should indicate whether the Veteran's diabetes requires regulation of activities (avoidance of strenuous occupational and recreational activities).  In so opining, the clinician should consider the February 2010 statement from the Veteran's private physician indicating that the Veteran had recurrent hypoglycemic episodes that were precipitated by heavy work or heavy lifting, suggesting that regulation of activities is necessary.  A complete rationale for any opinion expressed should be provided.

4.  After the above development has been completed to the extent possible, forward the claims file to a VA physician to obtain an opinion concerning the Veteran's TBI claim.  If an examination is deemed necessary to respond to the request, one should be scheduled.  Following review of the claims file, the physician     should provide an opinion as to whether it is at least as likely as not that (50 percent or greater probability) that the Veteran's diabetes caused the motor vehicle accident in April 2010 that resulted in his severe TBI. 

In rendering the above requested opinion, the physician should address the April 15, 2010 glucose readings of 343 and 295, the April 15, 2010 toxicology report indicating a presumptive positive for cocaine and a finding of "2140" mg/L for ethanol, the May 15, 2010 VA social work note indicating that Veteran's father and estranged wife reported that the Veteran had two blackouts while driving prior to the April 2010 accident, the February 1, 2010 record from Cape Fear Valley Health System noting that the Veteran reported several severe hypoglycemic episodes, including one that caused him to wreck his truck, and the treatise evidence regarding the relationship between diabetes and safe driving.  A complete rationale for any opinion expressed should be provided.

5.  After the above has been completed to the extent possible, the claims should be readjudicated.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran,          and his attorney and provide them an opportunity to respond. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




